Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00355-CR

                                         The STATE of Texas,
                                              Appellant

                                                   v.
                                            Jesus Alejandro
                                   Jesus Alejandro CHAPA-LOPEZ,
                                               Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                    Trial Court No. 14-CRS-310
                             Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 9, 2015

DISMISSED

           Appellant, the State of Texas, has filed a motion to dismiss this appeal. We grant the motion

and dismiss this appeal. See TEX. R. APP. P. 42.2(a).

                                                         PER CURIAM

Do not publish